Citation Nr: 0902214	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  05-35 662A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to restoration of a 30 percent evaluation for 
coronary artery disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The veteran had active service from July 1970 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Chicago, Illinois.

As a preliminary matter, the Board notes that the veteran 
submitted a November 2005 statement in which he requested 
reevaluation of his service connected diabetes mellitus.  A 
December 2008 representative's written brief also avers that 
the veteran raised a claim for an increased rating for 
diabetes mellitus when he noted an increase in his diabetes 
medication on his VA Form 9.  The Board construes this 
evidence as raising a claim for an increased evaluation for 
the veteran's service-connected diabetes mellitus.  As the 
record does not indicate that the RO has adjudicated this 
issue, it is not properly before the Board and is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  In December 2004, the RO notified the veteran of a 
proposed rating decision to reduce the evaluation for 
coronary artery disease from a 30 percent schedular rating to 
a 10 percent schedular rating based on an improvement shown 
in his condition.

2.  A rating decision dated in February 2005 reduced the 30 
percent schedular evaluation assigned for coronary artery 
disease to 10 percent, effective May 1, 2005.
 
3.  At the time of the reduction, a 30 percent evaluation for 
the veteran's disability had been in effect since 2004, less 
than five years.




CONCLUSION OF LAW

The criteria for restoration of a 30 percent evaluation for 
coronary artery disease have not been met.  38 U.S.C.A. § 
1155, 5103(a), 5103A, 5112 (West 2002); 38 C.F.R. §§ 3.105, 
3.344, 4.1, 4.2, 4.3, 4.6, 4.104, Diagnostic Codes 7005, and 
7006.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable AOJ decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson,
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

According to Vazquez-Flores v. Peake, 22 Vet App 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

In the case currently before the Board, the veteran was not 
provided VCAA notice as to an increased rating claim.  In 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit stated that all VCAA notice errors are 
presumed prejudicial and require reversal unless the VA can 
show that the error did not affect the essential fairness of 
the adjudication.  To do this, the VA must show that the 
purpose of the notice was not frustrated, such as by 
demonstrating that any defect was cured by actual knowledge 
on the part of the claimant, that a reasonable person could 
be expected to understand from the notice what was needed, 
that a benefit could not have been awarded as a matter of 
law, or perhaps where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence.  There 
must be a demonstration that there was no prejudicial error.  
See Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez- 
Flores, 22 Vet. App. at 46.  In the present case, the 
claimant demonstrated that there was actual knowledge of what 
was needed to establish the claim.  Actual knowledge is 
established by statements by the claimant and the claimant's 
representative as to knowledge of the criteria to be met.  
Further, a statement of the case provided relevant law and 
discussed relevant Diagnostic Code criteria.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007); see also Short Bear 
v. Nicholson, 19 Vet. App. 341, 344 (2005) and Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).

Regarding the veteran's claim for restoration of benefits, 
the notice provisions pertaining to a rating reduction are 
governed by 38 C.F.R. § 3.105 and will be discussed below.

Duty to assist

The claims file contains the veteran's service medical 
records and reports of post- service private and VA treatment 
and examination.  Additionally, the claims file contains the 
veteran's statements in support of his claim.  The Board has 
carefully reviewed the evidence of record and concludes that 
there has been no identification of further available 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  The Board notes that the veteran, through 
his representative, has questioned the medical evidence of 
the veteran's current level of disability and alleged an 
additional medical examination is needed.
 
In the present case, there is sufficient medical evidence of 
record of the veteran's disability in 2004 and 2005.  The 
veteran was provided a VA examination in April 2004 to 
determine service connection.  In addition, the evidence 
consists of reports of April 2004, May 2004, July 2004, 
September 2004, and January 2005 medical treatments and/ 
examinations, all prior to the date the reduction was 
effectuated.  Based on this evidence, the Board finds that no 
reasonable possibility exists that an additional VA 
examination would aid in substantiating the claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  



Analysis

In considering the propriety of a reduction, the Board must 
focus on the evidence available to the RO at the time the 
reduction was effectuated.

A July 2004 rating decision assigned an evaluation of 30 
percent for the veteran's coronary artery disease effective 
March 19, 2004, the date he filed his claim.  In a November 
2004 RO decision, this was increased to 100 percent from 
March 19, 2004 to May 14, 2004 based on the evidence of 
record which indicated that the veteran had an acute 
myocardial infarction on February 14, 2004.  Diagnostic Code 
7006 provides a 100 percent evaluation during and for three 
months following myocardial infarction documented by 
laboratory tests.

As noted above, the provisions of 38 C.F.R. § 3.105 apply to 
reductions; 38 C.F.R. § 3.105(e) states that, when a 
reduction in evaluation of a service-connected disability is 
considered warranted, and a reduction will result in a 
decrease in payment of compensation benefits being made, a 
rating proposing reduction will be prepared setting forth all 
material facts and reasons.  The beneficiary will be notified 
and furnished detailed reasons therefore and given 60 days 
for presentation of additional evidence to show that 
compensation payments should be continued at the current 
level.  If additional evidence is not received within that 
period, a final rating action will be taken and the award 
will be reduced effective the last day of the month in which 
a 60-day period from the date of notice to the beneficiary of 
the final rating action expires.  Additionally, under 38 
C.F.R. § 3.105(i), the advance written notice concerning a 
proposed rating reduction must inform the beneficiary that he 
has a right to a predetermination hearing provided that a 
request for such a hearing is received by VA within 30 days 
from the date of the notice.  The procedural framework and 
safeguards set forth in 38 C.F.R. § 3.105 governing rating 
reductions are required to be followed by VA before it issues 
any final rating reduction. See Brown v. Brown, 5 Vet. App. 
413, 418 (1993).

In the present case, the RO procedurally complied with 38 
C.F.R. § 3.105 regarding the manner in which appellant was 
given notice of the proposed rating reduction and the 
implementation of that reduction.  A letter from the RO to 
the veteran, dated in December 2004, notified the veteran of 
the proposed reduction in his disability rating for his 
service-connected coronary artery disease based on an 
improvement of his condition.  The letter included a copy of 
the November 2004 proposed rating decision, and informed the 
veteran that he could submit additional evidence to show that 
the compensation payments should be continued at the then-
current levels and that if no additional evidence was 
received within 60 days, his disability evaluation would be 
reduced.  Furthermore, appellant was advised of his right to 
request a personal hearing "to present evidence or argument 
on any important point in your claim."  The veteran did not 
request a hearing, and the record indicates that he did not 
submit additional evidence.  Based on the foregoing, the 
Board finds that the appropriate due process requirements 
were correctly followed by the RO.  

The rating stabilization procedural safeguards set forth in 
38 C.F.R. § 3.344(a) and (b) (2008) are not applicable in the 
instant case because they only apply to ratings which have 
been in effect for long periods at a sustained level (five 
years or more). See Lehman v. Derwinski, 1 Vet. App. 339 Vet. 
App. 339 (1991); Smith v. Brown, 5 Vet. App. 335 (1993).  VA 
regulations provide that, with respect to other disabilities 
that are likely to improve, namely those for which 
evaluations have been in effect for less than five years, an 
adequate re-examination that discloses improvement in the 
condition will warrant reduction in rating.  38 C.F.R. 
§ 3.344(c).  The Board finds that actions taken by the RO 
throughout the reduction process culminating with the final 
reduction in the February 2005 rating decision demonstrate 
that 38 C.F.R. § 3.344 was given proper prior consideration.  

The veteran was awarded service connection for coronary 
artery disease and assigned a 30 percent disability rating, 
effective March 19, 2004.  (See July 2004 rating decision.)  
A 100 percent rating was assigned, effective March 19, 2004 
to May 14, 2004, by a rating decision in November 2004; that 
same rating decision also reduced the rating to 30 percent 
effective May 14, 2004.  His 100 percent disability rating 
was not in effect for five years when it was reduced to 30 
percent.  As such, any re-examination disclosing improvement 
in the veteran's service- connected disability would warrant 
a rating reduction.  38 C.F.R. § 3.344(c).  However, in any 
rating reduction case, not only must it be determined than an 
improvement in disability has actually occurred, but also 
that that the improvement in disability actually reflects an 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work.   See Faust v. West, 13 
Vet. App. 342, 349 (2000) (noting that VA must review the 
entire history of the veteran's disability, ascertain whether 
the evidence reflects an actual change in the disability, and 
ascertain whether the examination reports reflecting such 
change are based upon thorough examinations).  

The July 2004 rating decision which established service-
connection for the coronary artery disease, evaluated the 
disability under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7005 
for coronary artery disease.  The rating decision in November 
2004, which temporarily increased the evaluation to 100 
percent and proposed the 10 percent, evaluated the disability 
under 38 C.F.R. § 4.104, DC 7006, for myocardial infarction.  
Under both DC 7005 and 7006 a 10 percent rating is assigned 
when the evidence shows workload of greater than 7 METS but 
not greater than 10 METS resulting in dyspnea, fatigue, 
angina, dizziness, or syncope; or, continuous medication is 
required.  A 30 percent rating is assigned for workload of 
greater than 5 METS but not greater than 7 METS resulting in 
dyspnea, fatigue, angina, dizziness, or syncope; or, there is 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
rating is assigned if there is more than one episode of acute 
congestive heart failure in the past year; or, workload of 
greater than 3 METS but not greater than 5 METS results in 
dyspnea, fatigue, angina, dizziness, or syncope; or, there is 
left ventricular dysfunction with an ejection fraction of 30 
to 50 percent.  A 100 percent rating is assigned with 
documented coronary artery disease resulting in chronic 
congestive heart failure; or, workload of 3 METS or less 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or, there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  38 C.F.R. § 4.104, 
Diagnostic Codes 7005 and 7006 (2008).

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METS at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METS by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METS and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note 2 
(2008).

As previously noted, the February 2005 rating decision 
reduced the evaluation of the veteran's service-connected 
coronary artery disease to 10 percent based on VA 
examinations conducted in May and September 2004.  Other 
medical reports of record support this decision.  

The report of the April 2004 VA examination, upon which 
assignment of the original 30 percent rating was based, 
reflects that the veteran denied any chest pain or shortness 
of breath or dyspnea.  He admitted to having fatigue, but 
reported that he works the third shift.  In addition, he 
reported to having dizziness when he walked or when he wakes 
up in the morning.  The examiner noted that the veteran had 
not had congestive heart failure.  His heart had a regular 
rate and rhythm.  The examiner did not appreciate any 
murmurs, opening snaps, S3s, or S4s.  There were no rales nor 
hepatic enlargement.  The examiner estimated the veteran's 
METS level to be 4.5 based on the veteran's ability to play 
golf.

A clinical record for an initial consultation in April 2004 
indicated that the veteran did not have chest pain, shortness 
or  breath, or paroxysmal nocturnal dyspnea.  There was no 
dizziness or syncope.

The report of a May 2004 cardiology echocardiogram showed 
normal studies with ejection fraction of 70 percent, normal 
mitral, aortic, and tricuspid valves.  Normal right 
ventricular systolic function, and no pericardial effusion.  
The atria were normal in size.  Additional May records 
reflect that the veteran completed eight minutes and 39 
seconds of the Bruce Protocol stress test.  The test was 
terminated due to fatigue.  The veteran was short of breath 
during exercise, however his pulmonary function test was 
grossly unremarkable and he had no chest pains.  He had a 
maximum METS score of 10.4.

Reports of July 2004 records indicate that the veteran denied 
any angina, palpitations, orthopnea, or paroxnysmal nocturnal 
dyspnea.  He reported persistent shortness of breath for the 
previous three months, that was worse with humidity.  The 
examiner opined that the etiology of dyspnea was uncertain.  
The veteran also complained of fatigue.

A September 2004 VA examination record noted that the 
veteran's heart examination was unremarkable.  The examiner 
noted that treadmill examination showed no evidence of 
ischemia, although he did desaturate to 82 percent during 
that test.  Pulmonary function tests were within normal 
limits.  The veteran's ejection fraction was 70 percent.  The 
examiner noted that the veteran was employed as a machinist.  

A January 2005 record indicates the veteran reported no chest 
pain, shortness of breath, or dyspnea.  Exercise tolerance 
was okay and there were no problems with the veteran's 
cardiac medication.  The veteran denied any angina, 
palpitations, orthopnea, paroxnysmal nocturnal dyspnea, or 
pedal edema.  On clinical evaluation, the examiner found no 
murmurs, rubs, gallops, heaves, or thrills.  

The Board finds that the evidence of record does not show 
workload of greater than 5 METs but not greater than 7 METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope, 
or evidence of cardiac hypertrophy or dilatation.  Indeed, as 
noted above, the evidence from May 2004 reveals METs of 10.4.

The veteran's ejection fraction is not limited to 50 percent 
or less, his METs is not 7 or less, and he has not had more 
than one episode of acute congestive heart failure in the 
past year.  The evidence of record indicates that the veteran 
requires continuous medication; as such, a 10 percent 
evaluation is warranted.

The Board notes that the veteran is credible and competent to 
report his symptoms; however, the Board finds that the 
probative medical evidence of record has established a basis 
for the reduction, for the reasons stated above.  The veteran 
contends that the 30 percent evaluation should be restored 
because he continues to experience fatigue and dizziness and 
take cardiac medication; however, this is not the legal basis 
for assigning disability ratings in excess of 10 percent.  
The taking of medication is the basis for the assigned 10 
percent.  The references in higher ratings to fatigue and 
dizziness are predicated on a finding of workload not greater 
than defined limits, which is not shown by the medical 
evidence is the present case.

In sum, the Board concludes that the reduction of the 30 
percent rating to 10 percent, effective from May 2005, for 
service-connected coronary artery disease was proper.  

In reaching these conclusions, the Board finds that the 
preponderance of the evidence is against the claim.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable. See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Entitlement to restoration of a 30 percent rating for 
coronary artery disease is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


